United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3439
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Michael Davis

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                         Submitted: September 25, 2018
                            Filed: October 16, 2018
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, MELLOY and STRAS, Circuit Judges.
                             ____________

PER CURIAM.

      Michael Davis violated the terms of supervised release by breaking the rules
at his halfway house, failing to provide urine samples, and peeling off his
drug-detecting sweat patches. He argues that his twelve-month prison sentence is
unreasonably long.
       In setting Davis’s sentence, the district court1 emphasized that he had lied
under oath about tampering with his sweat patches and that it had already revoked his
supervised release once. His previous violations had resulted in a ten-month prison
sentence, and he committed the first of his new violations just a few months after he
was released. Relying on the statutory sentencing factors, see 18 U.S.C. § 3583(e)(3),
the court concluded that another sentence of ten months, which was at the high end
of the range recommended by the Sentencing Guidelines, would have been too short.

       We conclude that Davis’s sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (explaining that
we review sentences for an abuse of discretion). The court was not required to
discuss the sentencing factors in greater detail, particularly when it was already
familiar with the case from presiding over Davis’s initial sentencing and previous
revocation proceeding. See, e.g., United States v. Franklin, 397 F.3d 604, 606–07
(8th Cir. 2005). Nor was it an abuse of discretion to impose a sentence above the
Guidelines range in light of the nature of Davis’s violations and the fact that a shorter
sentence had proved ineffective. See, e.g., United States v. Ford, 854 F.3d 1030,
1032 (8th Cir. 2017).

      We accordingly affirm. See 8th Cir. R. 47A.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-